DETAILED ACTION
1.    	This action is responsive to communication filed on 30 October 2020, with acknowledgement of an original application filed on 25 June 2019.
2.    	Claims 1-14 are currently pending. Claims 1, 6, and 11 are in independent forms. Claims 1, 6, and 13 has been amended.
Information Disclosure Statement
3.    	The information disclosure statements (IDS's) submitted on 07/21/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
4. 	Applicant's amendment with the 35 U.S.C. § 101 is sufficient to overcome the rejection of claims 1, 6, and 11 under 35 U.S.C. § 101, the rejection is withdrawn. Examiner maintained the double patenting rejection. 
 
Response to Arguments
5.    	Applicant's arguments filed on 30 October 2020 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. US Patent No. 8,484,242 (hereinafter Singh) in view of Lee et al. US Patent Application Publication No. 2008/0263653 (hereinafter Lee) in further view of Barghouthi et al. US Patent Application Publication No. 2009/0292953 (hereinafter Barghouthi).
Regarding claim 1, Singh teaches a computer hardware system comprising: 
“a server comprising least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions” (see Singh Fig. 1, database server 112, col. 5, lines 43-54, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); 
“a plurality of resources, wherein each of the resources is accessible by one or more devices via an authenticated connection between the server and the resource” (see Singh col. 5, lines 33-42, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); and
 a tiered connection pool implemented by the server comprising:
Singh does not explicitly discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or 
However, in analogues art, Lee discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or more previously used authenticated connections have been used to fulfill a previous request provided by a first device of the one or more devices enabling data associated with the previous request to be buffered and more readily available to fulfill a subsequent request (see Lee pars. 0043-0044, 0050, If the trusted connection is authenticated 406 by the data server 206, unique identifiable information regarding the trusted connection is generated and stored 408 in a persistent storage 213. The unique identifiable information may be used to reuse or reconfigure the trusted connection in various embodiments. Next, the set of connection reuse interfaces 306 enables 410 reuse of the trusted connection without re-authentication based on the unique identifiable information. Thus, users may reuse a previously authenticated trusted connection with or without re-authentication at the time of reuse based on the saved unique identifiable information. Finally, the set of connection reconfiguration interfaces 308 enables 412 reconfiguration of the trusted connection with or without re-authentication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Lee into the system of Singh in order to include a unique identifiable information related to the trusted connection may be stored in a persistent storage that is accessible by the middleware server as well as by clients. Subsequently, the unique identifiable information can be used in the reuse and reconfiguration of the trusted connection (see Lee par. 0040).
Singh in view of Lee does not explicitly discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unused authenticated connections with the first resource; and a third connection pool that is distinct from the first connection pool and the second connection pool, the third connection pool comprising one or more
unauthenticated connections; wherein the server is configured to: when one of the unauthenticated connections from the third connection pool is authenticated and used to fulfill a request, the connection is migrated to the first connection pool.
However, in analogues art, Barghouthi discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unused authenticated connections with the first resource (see Barghouthi Fig. 1, pool of connection records 120, pars. 0016-0018, The pool of connection records 120 includes a first set of connection records 122, a second set of connection records 124, and a third set of connection records 126. Each set of connection records 122, 124, and 126 may include one or more connection records, such as the representative connection records C1 140, C2 141, C3 142, C4 143, C5 144, and C6 145. The connection records 140-145 in the pool of connection records 120 may include data to enable the application 108 to access a specific database, the second set of connection records 124 may include one or more connection records 142-144 to enable access to the second database 112); and a third connection pool that is distinct from the first connection pool and the second connection pool, the third connection pool comprising one or more unauthenticated connections (see Barghouthi Fig. 1, pool of connection records 120,  pars. 0016-0018, The pool of connection records 120 includes a first set of connection records 122, a second set of connection records 124, and a third set of connection records 126. Each set of connection records 122, 124, and 126 may include one or more connection records, such as the representative connection records C1 140, C2 141, C3 142, C4 143, C5 144, and C6 145. The connection records 140-145 in the pool of connection records 120 may include data to enable the application 108 to access a specific database, the third set of connection records 126 may include one or more connection records 145-146 to enable access to the third database 126); wherein the server is configured to: when one of the unauthenticated connections from the third connection pool is authenticated and used to fulfill a request, the connection is migrated to the first connection pool (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112. Thus, each of the connection records 140-141 in the first set of connection records 122 may be modified to enable access to the second database 112 in response to determining that the application 108 failed to access the first database 110 via the connection record 138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 2, Singh in view of Lee in further view of Barghouthi discloses the system of claim 1, 
Singh further discloses wherein the server is configured to: establish a new connection with at least one of the plurality of resources (see Singh col. 9, lines 33-38, If step 204 determines that the results of the query are not already in the cache, then in step 206C the database accelerator either selects an existing server-side connection or creates a new one, through which it will forward the read query); authenticate the new connection (see Singh col. 10, lines 24-34, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If not, then in step 209, a new connection is created to one of the read-only servers and marked as available); and fulfill the request using the new connection (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).

Regarding claim 3, Singh in view of Lee in further view of Barghouthi discloses the system of claim 2, 
Singh further discloses wherein the server is configured to, after the new connection is authenticated and used, add the new connection to the first connection pool (see Singh col. 10, lines 51-58, If step 211 determined that all read/write servers have also all reached their connection limits, then in step 213, the query is held in a queue until a connection becomes available. A process (not shown) continuously monitors both the queue and the connection pools. Once a connection is available for the current user the query in the queue will be executed using the connection. At that time the query is forwarded to a server 112 using the newly available connection).

Regarding claim 4, Singh in view of Lee in further view of Barghouthi discloses the system of claim 1, 
Barghouthi further discloses wherein the server is configured to, after fulfilling a request using an unused authenticated connection from the second connection pool thereby generating a previously used authenticated connection, adding the previously used authenticated connection to the first connection pool (see Barghouthi par. 0040, at 304, a determination may be made that the connection record to the first database is not in the pool of connection records, then the connection record to the first database may be created and at 306 the method may proceed to 310. When a determination is made at 304 that the connection record to the database is in the connection pool, then the connection record to the first database may be retrieved from the connection pool, at 308).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 5, Singh in view of Lee in further view of Barghouthi discloses the system of claim 1, 
Barghouthi further discloses wherein the server is configured to authenticate one or more of the unauthenticated connections with the first resource from the third connection pool to generate an authenticated connection, and migrate the authenticated connection to the second connection pool (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 6, Singh discloses a computer hardware system comprising: 
 “a server comprising least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions” (see Singh Fig. 1, database server 112, col. 5, lines 43-54, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); 
 “a plurality of resources, wherein each of the resources is accessible by one or more devices via an authenticated connection between the server and the resource” (see Singh col. 5, lines 33-42, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); and
a tiered connection pool comprising:
Singh does not explicitly discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or more previously used authenticated connections have been used to fulfill a previous request provided by a first device of the one or more devices enabling data associated with the previous request to be buffered and more readily available to fulfill a subsequent request. 
However, in analogues art, Lee discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or more previously used authenticated connections have been used to fulfill a previous request provided by a first device of the one or more devices enabling data associated with the previous request to be buffered and more readily available to fulfill a subsequent request (see Lee pars. 0043-0044, 0050, If the trusted connection is authenticated 406 by the data server 206, unique identifiable information regarding the trusted connection is generated and stored 408 in a persistent storage 213. The unique identifiable information may be used to reuse or reconfigure the trusted connection in various embodiments. Next, the set of connection reuse interfaces 306 enables 410 reuse of the trusted connection without re-authentication based on the unique identifiable information. Thus, users may reuse a previously authenticated trusted connection with or without re-authentication at the time of reuse based on the saved unique identifiable information. Finally, the set of connection reconfiguration interfaces 308 enables 412 reconfiguration of the trusted connection with or without re-authentication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Lee into the system of Singh in order to include a unique identifiable information related to the trusted connection may be stored in a persistent storage that is accessible by the middleware server as well as by clients. Subsequently, the unique identifiable information can be used in the reuse and reconfiguration of the trusted connection (see Lee par. 0040).
Singh does not explicitly discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unused authenticated connections with the first resource; and a third connection pool that is distinct from the first connection pool and the second connection pool, the third connection pool comprising one or more
unauthenticated connections; wherein the server is configured to: when one of the unauthenticated connections from the third connection pool is authenticated and used to fulfill a request, the server migrates the connection to the first connection pool, and/or when one of the unused authenticated connections from the second connection pool is used to fulfill a request, the connection is migrated to the first connection pool.
However, in analogues art, Barghouthi discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unused authenticated connections with the first resource (see Barghouthi Fig. 1, pool of connection records 120, pars. 0016-0018, The pool of connection records 120 includes a first set of connection records 122, a second set of connection records 124, and a third set of connection records 126. Each set of connection records 122, 124, and 126 may include one or more connection records, such as the representative connection records C1 140, C2 141, C3 142, C4 143, C5 144, and C6 145. The connection records 140-145 in the pool of connection records 120 may include data to enable the application 108 to access a specific database, the second set of connection records 124 may include one or more connection records 142-144 to enable access to the second database 112); and a third connection pool that is distinct from the first connection pool and the second connection pool, the third connection pool comprising one or more unauthenticated connections (see Barghouthi Fig. 1, pool of connection records 120,  pars. 0016-0018, The pool of connection records 120 includes a first set of connection records 122, a second set of connection records 124, and a third set of connection records 126. Each set of connection records 122, 124, and 126 may include one or more connection records, such as the representative connection records C1 140, C2 141, C3 142, C4 143, C5 144, and C6 145. The connection records 140-145 in the pool of connection records 120 may include data to enable the application 108 to access a specific database, the third set of connection records 126 may include one or more connection records 145-146 to enable access to the third database 126); wherein the server is configured to: when one of the unauthenticated connections from the third connection pool is authenticated and used to fulfill a request, the server migrates the connection to the first connection pool, and/or when one of the unused authenticated connections from the second connection pool is used to fulfill a request, the connection is migrated to the first connection pool (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112. Thus, each of the connection records 140-141 in the first set of connection records 122 may be modified to enable access to the second database 112 in response to determining that the application 108 failed to access the first database 110 via the connection record 138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 7, Singh in view of Lee in further view of Barghouthi discloses the system of claim 6, 
Singh further discloses wherein the server is configured to: establish a new connection with at least one of the plurality of resources (see Singh col. 9, lines 33-38, If step 204 determines that the results of the query are not already in the cache, then in step 206C the database accelerator either selects an existing server-side connection or creates a new one, through which it will forward the read query); authenticate the new connection (see Singh col. 10, lines 24-34, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If not, then in step 209, a new connection is created to one of the read-only servers and marked as available); and fulfill the request using the new connection (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).

Regarding claim 8, Singh in view of Lee in further view of Barghouthi discloses the system of claim 7, 
Singh further discloses wherein the server is configured to, after the new connection is authenticated and used, add the new connection to the first connection pool (see Singh col. 10, lines 51-58, If step 211 determined that all read/write servers have also all reached their connection limits, then in step 213, the query is held in a queue until a connection becomes available. A process (not shown) continuously monitors both the queue and the connection pools. Once a connection is available for the current user the query in the queue will be executed using the connection. At that time the query is forwarded to a server 112 using the newly available connection).

Regarding claim 9, Singh in view of Lee in further view of Barghouthi discloses the system of claim 6, 
Barghouthi further discloses wherein the server is configured to, after fulfilling a request using an unused authenticated connection from the second connection pool thereby generating a previously used authenticated connection, adding the previously used authenticated connection to the first connection pool (see Barghouthi par. 0040, at 304, a determination may be made that the connection record to the first database is not in the pool of connection records, then the connection record to the first database may be created and at 306 the method may proceed to 310. When a determination is made at 304 that the connection record to the database is in the connection pool, then the connection record to the first database may be retrieved from the connection pool, at 308).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 10, Singh in view of Lee in further view of Barghouthi discloses the system of claim 6, 
Barghouthi further discloses wherein the server is configured to authenticate one or more of the unauthenticated connections with the first resource from the third connection pool to generate an
authenticated connection, and migrate the authenticated connection to the second connection pool (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 11, Singh discloses a computer hardware system comprising: 
“a server comprising least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions” (see Singh Fig. 1, database server 112, col. 5, lines 43-54, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); 
 “a plurality of resources, wherein each of the resources is accessible by one or more devices via an authenticated connection between the server and the resource” (see Singh col. 5, lines 33-42, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 111 forwards it back to the client system. If appropriate, the database accelerator 111 they also cache the response data); and
a tiered connection pool comprising:
Singh does not explicitly discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or more previously used authenticated connections have been used to fulfill a previous request provided by a first device of the one or more devices enabling data associated with the previous request to be buffered and more readily available to fulfill a subsequent request. 
However, in analogues art, Lee discloses a first connection pool comprising one or more previously used authenticated connections with a first resource of the plurality of resources, wherein the one or more previously used authenticated connections have been used to fulfill a previous request provided by a first device of the one or more devices enabling data associated with the previous request to be buffered and more readily available to fulfill a subsequent request (see Lee pars. 0043-0044, 0050, If the trusted connection is authenticated 406 by the data server 206, unique identifiable information regarding the trusted connection is generated and stored 408 in a persistent storage 213. The unique identifiable information may be used to reuse or reconfigure the trusted connection in various embodiments. Next, the set of connection reuse interfaces 306 enables 410 reuse of the trusted connection without re-authentication based on the unique identifiable information. Thus, users may reuse a previously authenticated trusted connection with or without re-authentication at the time of reuse based on the saved unique identifiable information. Finally, the set of connection reconfiguration interfaces 308 enables 412 reconfiguration of the trusted connection with or without re-authentication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Lee into the system of Singh in order to include a unique identifiable information related to the trusted connection may be stored in a persistent storage that is accessible by the middleware server as well as by clients. Subsequently, the unique identifiable information can be used in the reuse and reconfiguration of the trusted connection (see Lee par. 0040).
 Singh in view of Lee does not explicitly discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unauthenticated connections; wherein the server is configured to: when one of the unauthenticated connections from the second connection pool is authenticated and used to fulfill a request, the server migrates the connection to the first connection pool.
However, in analogues art, Barghouthi discloses a second connection pool that is distinct from the first connection pool, the second connection pool comprising one or more unauthenticated connections (see Barghouthi Fig. 1, pool of connection records 120, pars. 0016-0018, The pool of connection records 120 includes a first set of connection records 122, a second set of connection records 124, and a third set of connection records 126. Each set of connection records 122, 124, and 126 may include one or more connection records, such as the representative connection records C1 140, C2 141, C3 142, C4 143, C5 144, and C6 145. The connection records 140-145 in the pool of connection records 120 may include data to enable the application 108 to access a specific database, the second set of connection records 124 may include one or more connection records 142-144 to enable access to the second database 112); wherein the server is configured to: when one of the unauthenticated connections from the second connection pool is authenticated and used to fulfill a request, the server migrates the connection to the first connection pool (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112. Thus, each of the connection records 140-141 in the first set of connection records 122 may be modified to enable access to the second database 112 in response to determining that the application 108 failed to access the first database 110 via the connection record 138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).

Regarding claim 12, Singh in view of Lee in further view of Barghouthi discloses the system of claim 11, 
Singh further discloses wherein the server is configured to: establish a new connection with at least one of the plurality of resources (see Singh col. 9, lines 33-38, If step 204 determines that the results of the query are not already in the cache, then in step 206C the database accelerator either selects an existing server-side connection or creates a new one, through which it will forward the read query); authenticate the new connection (see Singh col. 10, lines 24-34, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If not, then in step 209, a new connection is created to one of the read-only servers and marked as available); and fulfill the request using the new connection (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).

Regarding claim 13, Singh in view of Lee in further view of Barghouthi discloses the system of claim 12, 
Singh further discloses wherein the server is configured to, after the new connection is authenticated and used, add the new connection to the first connection pool (see Singh col. 10, lines 51-58, If step 211 determined that all read/write servers have also all reached their connection limits, then in step 213, the query is held in a queue until a connection becomes available. A process (not shown) continuously monitors both the queue and the connection pools. Once a connection is available for the current user the query in the queue will be executed using the connection. At that time the query is forwarded to a server 112 using the newly available connection).

Regarding claim 14, Singh in view of Lee in further view of Barghouthi discloses the system of claim 11, 
Barghouthi further discloses wherein the server is configured to authenticate one or more of the unauthenticated connections from the second connection pool to generate one or more
authenticated connections and migrate the one or more authenticated connections to a third connection pool configured to receive one or more unused authenticated connections with the first resource (see Barghouthi pars. 0026-0030, 0038, When the application 108 fails to access the first database 110 via the connection record 138, the first set of connection records 122 become stale because they may no longer be used to access the first database 110. Instead of purging the first set of connection records 122 from the connection pool, the application server 104 identifies connection records associated with the first database 110 from the pool of connection records 120 and attempts to modify each of the identified connection records to enable access to the second database 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Barghouthi into the system of Singh and Lee in order to include a connection records in the pool of connection records to include data to enable the application to access a specific database, such as the first database, the second database, or the third database (see Barghouthi par. 0017).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433